Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 06/01/2022 has been entered. Claims 2 and 4 have been amended. Claims 5 and 16 are canceled. Claims 1-4, 6-15 and 17-21 are pending in this application.

Applicant's arguments filed on 06/01/2022 with respect to claims 1-21 Statutory Double Patenting rejection with respect to claims 1-21 of copending applications 17/330,998 and 16/750,556 have been fully considered and persuasive. The rejection has been withdrawn.

Note: The terminal disclaimer filed on 06/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17/330,998 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-4, 6-15 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior arts made of records are, Golan et al. (U.S Patent No. 10,944,778 B1, referred to as Golan), Derbeko et al. (U.S Patent No. 10,536,471 B1, referred to as Derbeko) and Deng et al. (U.S Pub No. 2017/0103212 A1, referred to as Deng).

Golan discloses a method and system for implementing risk-based cyber security. Specifically, the disclosed method and system entail evaluating risk as a decision threshold for conducting cyber security assessments of system images within cloud computing environments. Further, the disclosed method and system pivot on intelligence pertaining to the latest cyber threats and/or vulnerabilities found worldwide.

Derbeko discloses a system and a method of detecting malware in a virtual machine (VM), the method comprising periodically creating snapshots of the VM, analyzing each of the snapshots in comparison to one or more previous snapshots to determine whether anomalies exist, and based on a threshold amount of anomalies detected, scanning the VM to determine whether malware is detected.

Deng discloses determining which snapshot deltas tend to occur in: (i) healthy virtual machines (VMs) that have been subject to an attack yet remained healthy, and/or (ii) unhealthy VMs that have apparently been adversely affected by an attack. Snapshot deltas that occur in at least some (or more preferably all) of the healthy VM subset provide information about software changes (for example, updates, configuration changes) that may be helpful. Snapshot deltas that occur in at least some (or more preferably all) of the unhealthy VM subsets provide information about software changes (for example, updates, configuration changes) that may be unhelpful.

However, regarding claims 1 and 11, the prior art of Golan, Derbeko and Deng when taken in the context of the claim as a whole do not disclose nor suggest, “determining a location of a snapshot of at least one virtual disk of a protected virtual cloud asset, wherein the virtual cloud asset is instantiated in the cloud computing environment; accessing the snapshot of the virtual disk based on the determined location; analyzing the snapshot of the protected virtual cloud asset to detect potential cyber threats risking the protected virtual cloud asset; and alerting detected potential cyber threats based on a determined priority.”.

Regarding claim 12, the prior art of Golan, Derbeko and Deng when taken in the context of the claim as a whole do not disclose nor suggest, “determine a location of a snapshot of at least one virtual disk of a protected virtual cloud asset, wherein the virtual cloud asset is instantiated in the cloud computing environment; access the snapshot of the virtual disk based on the determined location; analyze the snapshot of the protected virtual cloud asset to detect potential cyber threats risking the protected virtual cloud asset; and alert detected potential cyber threats based on a determined priority.”.

Claims 2-4 and 6-10 depend on claim 1 and claims 13-15 and 17-21 depend on claim 12, and are of consequence allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN SAADOUN whose telephone number is (571)272-8408. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HASSAN SAADOUN/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435